Exhibit 10.1

July 24, 2017

Mr. Mike King

2225 Brookstone Drive

Montgomery, AL 36117

Dear Mike:

To incentivize you to join and remain with and committed to the success of
AuburnBank and its Mortgage Lending Division, we offer you a retention bonus
upon the conditions set forth below in this agreement (this “Agreement”).

In consideration of the premises, and other good and valuable consideration, and
intending to be legally bound, we agree as follows:

 

1.

Duration

The term of this Agreement will begin on your date of hire as the Bank’s Senior
Vice President of Mortgage Lending, and end two years later, unless terminated
before that time (the “Term”).

 

2.

Retention Bonus

In addition to your salary, you will be eligible for a retention bonus (the
“Retention Bonus”) of $200,000. The Retention Bonus will be paid in two equal
$100,000 installments. The first installment will be paid to you only if you are
still employed by AuburnBank on the first anniversary of your date of hire. The
second installment will be paid to you only if you are still employed by
AuburnBank on the second anniversary of your date of hire. Each Retention Bonus
installment will be paid to you on the next reasonable payroll cycle following
the respective anniversary dates. The Retention Bonus is provided in lieu of any
other bonus payable by AuburnBank, including its discretionary bonus program for
AuburnBank officers (collectively, “Other Bonuses”). During the term of this
Agreement, you will not be eligible to participate in, and waive all claims in
or to, any Other Bonuses.

 

3.

Termination

(a)    If AuburnBank terminates your employment before the end of this
Agreement’s Term, or you die or are permanently disabled, AuburnBank will pay
you only the amount earned up to that point. For example, if AuburnBank
terminates your employment 18 months from your date of hire, you will have
earned the first Retention Bonus installment at the first anniversary of the
date of hire; however, no fraction of a Retention Bonus installment will be paid
even though you worked six months into the second year of the Term.

(b)    If you are terminated for Cause at any point before the end of this
Agreement, you will be obligated to reimburse AuburnBank all amounts of any
Retention Bonus paid to you.



--------------------------------------------------------------------------------

(c)    For purposes of this Section 3:

“Cause” means (i) a willful and continued failure by you to perform your duties
as assigned by the AuburnBank’s board of directors or executive officers to whom
you report (other than due to disability); or (ii) a breach by you of your
duties of loyalty, care or good faith to AuburnBank or its parent, Auburn
National Bancorporation, Inc. (the “Company”), (iii) a willful violation by you
of any provision of this Agreement; or (iv) a conviction or the entering of a
plea of nolo contendere by you for any felony or any crime involving fraud,
dishonesty or a breach of trust; or (v) a breach of AuburnBank’s or the
Company’s Code of Ethics, or (vi) commission by you of a willful or negligent
act which causes material harm to the Bank or the Company; or (vii) habitual
absenteeism, alcoholism or other form of drug or other addiction; or (viii) any
violation of laws or regulations such that you cease to be eligible to serve as
an officer or executive officer of a depository institution or a depository
institution holding company; or (ix) you becomes ineligible to be bonded at
costs consistent with the AuburnBank’s and/or the Company’s other senior
officers. In addition, if you terminate employment for an alleged breach of this
Agreement by the Bank, and it is ultimately determined that no reasonable basis
existed for your termination on account of the alleged breach of the Bank, such
event shall be deemed to be for “cause” hereunder.

“Good Reason” means (i) a breach of this Agreement by AuburnBank or (ii) your
duties and responsibilities are reduced materially from those assigned to you at
your date of hire.

 

4.

Limited Agreement

This Agreement is not an employment agreement and AuburnBank has no obligations
to continue your employment. Your employment at all times will be “at will.”

 

5.

Governing Law

The validity, interpretation and performance of this Agreement shall, in all
respects, be governed by the laws of the State of Alabama.

 

6.

Modification

No provision of this Agreement may be modified, altered or amended, except by a
written agreement signed by you and AuburnBank.

 

7.

Arbitration

By signing this Agreement, we each agree that any claims or disputes regarding
this Agreement or resulting from your employment during the term of the
Agreement must be submitted to binding arbitration and that this arbitration
will be the only remedy for resolution of any such claim or dispute. Any
arbitration will be administered by the American Arbitration Association under
its Commercial Arbitration Rules. AuburnBank will be responsible for any
reasonable costs of arbitration. Each party otherwise shall bear its own
expenses in connection with this Agreement and any disputes hereunder.



--------------------------------------------------------------------------------

We are delighted you are joining AuburnBank. If this Agreement is acceptable to
you, please sign below in the space provided, whereupon this will be a legally
binding agreement between us.

 

Yours very truly, /s/ Robert W. Dumas Name: Robert W. Dumas Title: President/CEO

Understood, agreed and

accepted as of the day first

above written:

/s/ J. Michael King Name: